                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION

KA’TORAH ARYA SAGE PROWSE                                                   PLAINTIFF
ADC #658340

v.                            CASE NO: 5:19-CV-00342-JM

WALTER WASHINGTON, et al.                                                   DEFENDANTS

                                             ORDER

       The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Joe J. Volpe. No objections have been filed, but Plaintiff did

file a response indicating that she has no objection, which response also included a motion for the

Court to order discovery for Doe Defendants. (Doc. No. 6). After careful consideration, the Court

concludes that the Proposed Findings and Recommended Disposition should be, and hereby is,

approved and adopted in its entirety as this Court’s findings in all respects. The Clerk is directed

to change the docket entry for Document No. 6 to reflect that it contains a motion for discovery,

which will remain pending for Judge Volpe to address.

       IT IS, THEREFORE, ORDERED that:

       1.      Plaintiff’s official capacity claims are dismissed without prejudice.

       2.      Plaintiff’s claims against Brian Perkins be dismissed without prejudice.

       3.      The Court certify, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

               appeal from any Order adopting these recommendations would not be taken in good

               faith.

       DATED this 18th day of November 2019.
                                                      ___________________________________
                                                     UNITED STATES DISTRICT JUDGE
